                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

DIRECT BIOLOGICS, LLC,                         )
                                               )
      Plaintiff,                               )
                                               )
v.                                             ) Case No. 4:18CV2039 HEA
                                               )
KIMERA LABS, INC.,                             )
                                               )
      Defendant.                               )

                   OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Emergency Motion to Extend

Temporary Restraining Order, [Doc. No. 6]. Defendant opposes the Motion. For

the reasons set forth below, the Motion will be granted.

                              Procedural Background

      On November 30, 2018, Judge Dunne of the Circuit Court of St. Louis

County entered the Temporary Restraining Order in this matter. The TRO is set to

expire on December 17, 2018 at 9:00 A.M.

      On December 6, 2018, Defendant removed the matter to this Court based on

the Court’s diversity of citizenship jurisdiction. Plaintiff filed its Motion to

Remand that same day, urging that the amount in controversy does not exceed

$75,000. The motion to remand remains pending at this time.

                                      Discussion
      Judge Dunne found that a temporary restraining order was warranted. In her

Order, Judge Dunne determined Plaintiff had demonstrated immediate and

irreparable injury, loss, or damage will result in the absence of relief.

      Plaintiff presented evidence of websites from four companies that appeared

to be currently advertising the sale of Defendant’s products. This evidence tended

to suggest that Defendant was in violation of the parties’ Exclusive Agreement,

which requires that Defendant exclusively sell its products to Plaintiff. Judge

Dunne also found that the cure provision in the Agreement had not yet expired, and

the fact that Dr. Ross from Kimera Labs sent an email threatening to put Plaintiff

out of business demonstrated a threat of irreparable harm to Plaintiff.

      Likewise, Judge Dunne found that the limited shelf life of the product also

demonstrated the threat of irreparable harm to Plaintiff.

      The Court finds that the status quo should be maintained, and therefore, the

Temporary Restraining Order will be extended for 14 days. The reasons set forth

in Judge Dunne’s original TRO remain valid at this time. In the event that the

TRO is dissolved, Defendant may offer to sell its products to other entities in

violation of the Exclusive Distribution and Supply Agreement, which would result

in irreparable harm to Plaintiff.




                                           2
     The Temporary Restraining Order [Doc. No. 5] remains in effect until

December 31, 2018 at 9:00 A.M. The bond will remain as the bond for the

extension of the Temporary Restraining Order.

      Dated this 17th day of December, 2018.




                                    ___________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                       3
